Citation Nr: 0740900	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-15 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot and 
ankle disorder.



REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2006.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

The Board also notes that the veteran submitted a statement 
in May 2003 indicating that she was filing a claim for an 
increased evaluation for posttraumatic stress disorder (PTSD) 
on an extraschedular basis.  She also submitted statements in 
August 2004 and November 2004 in which she claimed 
entitlement to a clothing allowance.  However, those matters 
are not currently before the Board because they have not been 
prepared for appellate review.  Accordingly, the matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed November 1976 rating decision denied 
service connection for bilateral pes planus and a left foot 
disorder.

3.  The evidence received since the November 1976 rating 
decision, by itself, or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a left foot and ankle disorder.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision, which denied service 
connection for bilateral pes planus and a left foot disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.204, 20.1103 (2007).

2.  The evidence received subsequent to the November 1976 
rating decision is not new and material, and the claim for 
service connection for a left foot and ankle disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board notes that the RO did provide notice 
to the veteran in a September 2001 letter prior to the 
initial rating decision in February 2002.  However, the Board 
acknowledges that the September 2001 letter did not 
adequately notify the veteran of what evidence was necessary 
to reopen her claim for service connection for a left foot 
and ankle disorder.  Nevertheless, the RO did send the 
veteran letters in March 2005 and July 2006 in connection 
with her claim, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
supplemental statements of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to reopen her previously denied claim.  
Specifically, the March 2005 letter noted that the veteran's 
claim for service connection for a left foot and ankle 
disorder had been previously denied and informed her that new 
and material evidence was needed to reopen her claim.  It was 
noted that the evidence cannot be redundant or cumulative of 
that which was previously considered.  In addition, the July 
2006 letter noted that the veteran had filed her claim in 
July 2000, and therefore, an earlier version of the law 
applied in the case.  In particular, the July 2006 letter 
stated, "New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  The March 
2005 and July 2006 letters specifically indicated that the 
evidence of record showed that her condition preexisted 
service and was not aggravated by her military service.  As 
such, the notice letters notified the veteran to look to the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006) (law requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Additionally, the June 2003 statement of the case 
(SOC) and the September 2004, January 2006, and July 2007 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of her application and, 
in so doing, informed her of the evidence that was needed to 
substantiate her claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2001, March 2005, 
and July 2006 letters indicated that reasonable efforts would 
be made to help her obtain evidence necessary to support her 
claim and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.  

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
September 2001and March 2005 letters notified the veteran 
that she must provide enough information about her records so 
that they could be requested from the agency or person that 
has them.  The September 2001 letter also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the September 2001 and March 2005 
letters informed her that it was her responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of her claim and, in so doing, informed her of the 
evidence that was needed to substantiate that claim.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. T hose five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2006 letter informed her that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in her condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Lay statements were 
also submitted.

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claim for service connection for a left foot and ankle 
disorder.  However, the duty to provide a medical examination 
and/or obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2007).

VA has further assisted the veteran and her representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a left foot and ankle disorder was previously 
considered and denied by the RO in a rating decision dated in 
November 1976.  The veteran was notified of that decision and 
of her appellate rights; however, she did not submit a notice 
of disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In July 2000, the veteran essentially requested that her 
claim for service connection for a left foot and ankle 
disorder be reopened.  The February 2002 rating decision now 
on appeal denied the veteran's claim on the basis that new 
and material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed. See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (in determining 
whether evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

As noted above, the veteran's claim for service connection 
for a left foot and ankle disorder was previously considered 
and denied in a November 1976 rating decision.  In that 
decision, the RO observed that the veteran had a history of 
left valgus, which was treated with surgery at the age of 
seven.  It was also noted that she was contending that the 
disorder was aggravated during her period of service.  The RO 
indicated that a September 1976 medical evaluation board 
diagnosed the veteran with bilateral pes planus that existed 
prior to service and was not aggravated by her military 
service.  It was further noted that a November 1976 VA 
examination diagnosed her with osteoporosis of the left foot 
and history of postoperative congenital deformity of the left 
foot.  As such, the RO concluded that the veteran had a 
preexisting disorder that was not aggravated by her service.  
Therefore, service connection for bilateral pes planus and a 
left foot disorder was denied.  

The evidence associated with the claims file subsequent to 
the November 1976 rating decision includes VA medical 
records, private medical records, VA examination reports, 
service personnel records, and lay statements as well as the 
veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for a 
left foot and ankle disorder.

With respect to the VA medical records, private medical 
records, and VA examination reports, the Board finds that 
they are new in that they were certainly not of record at the 
time of the November 1976 rating decision.  However, the 
majority of those records do not document any complaints, 
treatment, or diagnosis of a left foot or ankle disorder.  
The Board does observe that there are some records pertaining 
to the veteran's claimed disorder.  Nevertheless, those 
records are not probative in that they do not provide an 
opinion relating the veteran's current left foot and ankle 
disorder to her military service.  Instead, the records 
simply indicate that the veteran has a current left foot and 
ankle disorder, which was already acknowledged by the 
November 1976 rating decision.  As such, the records do not 
bear directly and substantially upon the specific matter 
under consideration.  

The Board does observe that VA treatment records dated in 
February 2002 indicate that the veteran reported developing 
left foot pain in service and having chronic left ankle pain 
since that time.  However, the Board notes that such a 
statement is the veteran's own reported history as opposed to 
a medical opinion.  As such, the February 2002 VA treatment 
note merely reiterates the veteran's contentions and does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's disability.  
Therefore, the Board finds that the VA medical records, 
private medical records, and VA examination reports are not 
new and material.

In addition, the service personnel records that were 
associated with the claims file following the November 1976 
rating decision do not have any bearing on the veteran's 
case.  Indeed, they make no reference to a left foot or ankle 
disorder.  Accordingly, they do not bear directly and 
substantially upon the specific matter under consideration 
and cannot be considered material to the veteran's claim.

The Board also finds that the lay statements as well as the 
veteran's own assertions are not new and material.  Although 
these statements were not previously associated with the 
claims file, the Board notes that two lay statements dated in 
May 1997 and September 2000 are not probative because they do 
not discuss any left foot or ankle disorder.  In addition, 
another lay statement dated in September 2000 as well as the 
veteran's own statements are cumulative and redundant, in 
that they reiterate the assertions already made by the 
veteran.  As such, those statements are duplicative of the 
evidence already of record.  Further, while a layperson is, 
just as the veteran, competent to relate a personal 
observation, neither the veteran nor the person submitting 
the lay statement can provide probative evidence establishing 
a prognosis prior to service or a relationship between a 
current disorder and the veteran's military service.  In this 
regard, the Board notes that generally, only medical 
professionals are competent to render an opinion on matters 
of medical etiology or diagnosis. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) has noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection. See Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
concludes that the lay statements as well as the veteran's 
other statements are not new and material evidence.

Significantly, the evidence missing at the time of the 
November 1976 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran currently has a left foot or ankle disorder that 
was aggravated by her military service.  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim for 
service connection for a left foot and ankle disorder.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a left foot and ankle disorder is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


